 In the Matter of GENERAL Moons SALES CORPORATIONc&nINTERNA-TIONAL UNION, UNITED AUT0310PILE WORKERS OF AMERICA, AFFILI-ATED WITHTHECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1969AMENDMENT TO DIRECTION OF ELECTIONSeptember 9, 1910On August 20, 1940, the National Labor Relations Board, hereincalled the' Board, issued a Decision and Direction of Election in theabove-entitled matter.'The Board, having been advised by Interna-tional Union, United Automobile Workers of America, that it desiresto have its designation on the ballot changed, herebyamends itsDirection of Election by striking therefroin the words "Local 713."27 N. L R.B.,No. 36SAME TITLE_ICERTIFICATION OF REPRESENTATIVESSeptember 27, 1940On August 20, 1940, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceedings.'On September 9, 1940, it issued an Amendment to said Direction ofElection.Pursuant to the Direction of Election and the Amendmentto Direction of Election, an election by secret ballot was conducted onSeptember 11, 1940, under the direction and supervision of the Re-gional Director for the Second Region (New York City). On Sep-I ember 13, 1940, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties an Elec-t ion Report.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results,the Regional Director reportedas follows :126 N L R B 867323423-42--vo1 27--12161 162DECISIONSOF NATIONALLABOR RELATIONS BOARD 'Total numbereligible tovote________________________________168Total number of ballotscast_________________________________ 161Total number of valid ballots------------------------------- 161Totalnumber of votes in favor ofU. A. W. A. (C I. 0.) ------- 135Total number of votes against aforementioned union----------26Total number of blank votes_________________________________0Total numberof void ballots________________________________0Total number of challengedvotes____________________________0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations, has been designated and selected by a majority of the hourlypaid employees of General Motors Sales Corporation, at its Bloom-fieldWarehouse, who are on the pay roll of the Company, excluding.clerical and supervisory employees, as their representative for thepurposes of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collectivebargaining in re-spect to rates of pay, wages, hours of employment, and otherconditionsof employment.27 N. L. R.B.,No. 36a.